Citation Nr: 0811726	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for bilateral tarsal tunnel 
syndrome, claimed as bilateral numbness and tingling from 
knee to foot.

2.  Entitlement to service connection for bilateral tarsal 
tunnel syndrome, claimed as bilateral numbness and tingling 
from knee to foot.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for left shoulder pain.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The appellant had active service from October 1979 to January 
1980, and from October 2003 to June 2005.  The appellant also 
had periods of active duty for training (ACDUTRA) in the 
Arkansas Army National Guard, including from June 12, 1999 to 
June 26, 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The appellant also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in December 2007.  The 
appellant testified before the undersigned Acting Veterans 
Law Judge (AVLJ), and the hearing transcript is of record.

The reopened issue of service connection for mild bilateral 
tarsal syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  A November 1999 rating decision denied service connection 
for bilateral tarsal tunnel syndrome, finding no in-service 
injury and no evidence to relate currently diagnosed 
bilateral tarsal tunnel syndrome to service; and the 
appellant did not appeal this decision.

2.  The evidence received subsequent to the November 1999 RO 
decision relates to an unestablished fact of in-service 
injury, as well as continuous post-service symptoms that 
relate to the unestablished element of relationship of 
current disability to service, and raises a reasonable 
possibility of substantiating the claim for service 
connection.

3.  On the record at the December 6, 2007 hearing before the 
undersigned Acting Veterans Law Judge, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant, through his authorized 
representative, requesting withdrawal of his appeal of the 
issues of entitlement to service connection for a neck 
disorder, left shoulder pain, and hearing loss. 


CONCLUSIONS OF LAW

1.  The RO's November 1999 decision became final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
November 1999 decision denying the appellant's service 
connection claim for mild bilateral tarsal tunnel syndrome, 
and this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issues of entitlement to service 
connection for a neck disorder, left shoulder pain, and 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, because the claim for service 
connection has been reopened, any deficiency regarding notice 
of the basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the appellant's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

New and Material Evidence

A November 1999 rating decision denied the veteran's claim 
for service connection for mild bilateral tarsal tunnel 
syndrome on the basis that the condition "neither occurred 
in nor was caused by service," which is a finding no in-
service injury and no evidence to relate currently diagnosed 
bilateral tarsal tunnel syndrome to service.  The appellant 
was notified of this decision in a letter dated November 4, 
1999, and did not appeal; therefore, the November 1999 
decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103. 

The appellant again sought service connection for bilateral 
numbness and tingling from knee to foot in June 2005.  
Because the claim had been previously denied in November 
1999, it was properly characterized as a claim to reopen 
service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  The July 2006 rating decision on appeal found that 
new and material evidence had not been received since the 
November 1999 rating decision, and denied reopening of 
service connection.  Regardless of the RO's actions, the 
Board must still determine de novo whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial and must raise a reasonable probability of 
substantiating the claim.  38 C.F.R. § 3.156.

The evidence received subsequent to the November 1999 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or an 
injury incurred in or aggravated while performing inactive 
duty training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002).  
   
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2007).  The term inactive duty training is defined, 
in part, as duty, other than full-time duty. 38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007).

The evidence of record at the time of the November 1999 
decision consisted of the veteran's service medical records 
(SMRs), National Guard records, and VA records.  The evidence 
now of record includes additional National Guard records, lay 
statements, private treatment records, and hearing testimony.  

The evidence of record at the time of the November 1999 
rating decision included a Statement of Medical Examination 
and Duty Status (DD Form 2173), also referred to as an 
informal line of duty investigation, dated June 19, 1999 that 
reflects that on June 17, 1999, after the appellant came in 
from field training exercises, he noticed the onset of left 
knee pain and numbness and tingling of the left leg to the 
toes.  An Individual Sick Slip reflects the veteran's 
complaints of numbness and tingling of the left leg were 
treated with Motrin, and the appellant was placed on profile.  

The evidence of record at the time of the November 1999 
rating decision included a June 29, 1999 service medical 
record entry that reflects a 1 and 1/2 week history of left 
knee pain and numbness and tingling of the left leg after 
returning from field training in which he did a lot of 
walking, and reported no previous history of similar 
symptoms.  Clinical findings included decreased sensitivity 
to light touch on the left compared to the right leg, and the 
assessment was resolved left knee pain, with subjective 
numbness and tingling of the left leg.  The appellant was 
placed on temporary limited profile for one week.

The evidence of record at the time of the November 1999 
rating decision included a September 1999 claim form, on 
which the veteran indicated tingling and numbness in both 
legs from foot to the knees that began on June 19, 1999.  

The evidence of record at the time of the November 1999 
decision also included an October 1999 VA examination report 
reflects a history of numbness and tingling of the legs 
during active duty for training service in 1999, and a 
diagnosis of mild bilateral tarsal tunnel syndrome.  The VA 
examiner was asked to offer an opinion as to whether the 
current findings and diagnosed disability were related to 
problems during active duty for training service, but the VA 
examiner failed to offer such opinion.  

The additional evidence received since the November 1999 
decision includes special orders dated April 1999 that 
confirm that the appellant was placed on active duty for 
training from June 12, 1999 to June 26, 1999.  On June 17, 
1999, the appellant reported left knee stiffness with 
numbness from the knee to toes after completing field 
training.  

The additional evidence received since the November 1999 
decision includes a March 2000 Statement in Support of Claim 
dated form from Sgt. G.C. of the Arkansas National Guard, and 
recounted the events surrounding the appellant's June 1999 
injury.  Sgt. G.C. wrote that the appellant came to him on 
June 17, 1999 "with a problem"; the appellant stated that 
he had tingling and numbness in his leg after spending the 
night on the ground in the field after a night mission on 
June 16, 1999; the appellant was placed on a temporary 
profile and eventually returned to full military duty; and on 
September 13, 1999, the appellant reported that his pain had 
gotten worse and was beginning to go to the other leg.       

The additional evidence received since the November 1999 
decision includes a report of clinical evaluation and 
physical examination in July 2001 related to appellant's 
service in the Arkansas Army National Guard.  The clinical 
evaluation was essentially normal.  The appellant described 
his health as "good," but provided a medical history in 
which he specifically admitted to having swollen and painful 
joints as well as foot trouble.  A notation on the 
examination report indicated that the appellant had "swollen 
+ painful in feet for last 3 yrs. take meds. (motrin, 
gabapentin) but is not under control - able to do PT ok at 
this time."

The appellant testified before the undersigned AVLJ in 
December 2007.  The appellant indicated that he first had 
numbness and tingling in his legs the day after he completed 
a three mile march and slept outside in the field.  
Specifically, the appellant stated that he had left knee 
numbness which he initially attributed to sleeping on the 
ground, and the feeling "never left."  The appellant 
testified that he was prescribed Motrin following this 
incident, but that approximately two weeks later, his right 
leg and foot became numb as well.  The appellant further 
indicated that he experienced numbness and tingling in both 
knees and feet following this incident.  The appellant also 
reported that his knees would occasionally give way and that 
he would have to "catch myself unless I'm going to fall 
down." 

Accordingly, the Board concludes that the appellant's 
testimony, along with the other evidence described above that 
was not of record at the time of the November 1999 denial, 
constitutes new and material evidence sufficient to reopen 
the appellant's claim of service connection for mild 
bilateral tarsal tunnel syndrome.  The evidence received 
subsequent to the November 1999 RO decision relates to an 
unestablished fact of in-service injury, as well as 
additional evidence on the question of continuous post-
service symptoms since the June 1999 symptoms, as well as 
continuous post-service symptoms that relate to the 
unestablished element of relationship of current disability 
to service.  The additional evidence raises a reasonable 
possibility of substantiating the claim for service 
connection.   For these reasons, the Board finds that VA has 
received new and material evidence to reopen the veteran's 
claim of service connection for bilateral tarsal tunnel 
syndrome, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156a. 

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.   38 C.F.R. § 20.204(a), 
(b)(3).   Such withdrawal may be made by the appellant or by 
his authorized representative, and if done on the record at a 
hearing, it need not be in writing.   38 C.F.R. § 20.204(b).  
At the December 6, 2007 Travel Board hearing, the appellant, 
through his representative, withdrew the his appeal while on 
the record as to the following issues:  entitlement to 
service connection for a neck disorder, entitlement to 
service connection for left shoulder pain, and entitlement to 
service connection for hearing loss.  See Transcript, p. 2 
(December 6, 2007).    

Hence, there remain no allegations of error of fact or law 
for appellate consideration in the appeal of these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeals of these issues, and they are dismissed.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral tarsal tunnel syndrome has 
been received, and the claim for service connection for 
bilateral tarsal tunnel syndrome is reopened; to this extent, 
the appeal is granted.

The appeals of entitlement for service connection for a neck 
disorder, left shoulder pain, and hearing loss are dismissed. 


REMAND

As noted above, the Board reopened the appellant's claim for 
service connection for bilateral tarsal tunnel syndrome on 
the basis of new and material evidence.

Once a claim is reopened, VA has a duty to assist appellants 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  This 
duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2 (2007).

In this case, the appellant was afforded a VA examination in 
October 1999 to address his concerns of numbness and tingling 
in the left lower extremity.  The VA examiner was asked to 
offer an opinion as to whether the current findings and 
diagnosed disability were related to problems during active 
duty for training service, but the VA examiner failed to 
offer such opinion.  For this reason, the Board finds that 
this examination report, while of some value in the history 
recorded, clinical findings, and diagnosis, is inadequate for 
rating purposes because the VA examiner failed to express the 
requested opinion as to the etiology of the appellant's 
symptoms of bilateral numbness and tingling or diagnosed 
tarsal tunnel syndrome.  Consequently, the Board finds that a 
new examination is necessary to decide this service 
connection claim on the merits. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

The Board has reviewed all of the evidence of record.  
Special orders dated April 1999 confirmed that the appellant 
was placed on active duty for training from June 12, 1999 to 
June 26, 1999.  On June 17, 1999, the appellant reported left 
knee stiffness with numbness from the knees to toes after 
completing field training.  A troop medical clinic (TMC) 
treatment note dated June 19, 1999 found the appellant with 
continued numbness and tingling of the toes.  The appellant 
reported aching upon getting up and down.  The examiner 
diagnosed the appellant as having degenerative joint disease 
of the left knee with improving symptoms of subjective 
tingling. 

A TMC treatment note dated June 29, 1999 indicated that the 
appellant had numbness and pain in the left leg for 
approximately one and one-half weeks after completing field 
training.  The appellant stated that he had done "a lot" of 
walking for several days, but he denied "real trauma."  

Upon physical examination, the appellant had full range of 
motion of the left knee.  No evidence of swelling or 
discoloration was noted.  The ligaments were stable and not 
tender to palpitation.  The appellant reported subjective 
complaints of decreased sensitivity to light touch testing 
when compared to the right knee.  The impression was knee 
pain, now resolved with subjective numbness and tingling.  
The appellant was placed on a temporary profile.  An informal 
line of duty determination made on June 29, 1999 concluded 
that the appellant's left knee and lower leg numbness and 
tingling was incurred in the line of duty.  The appellant was 
instructed to return to the TMC if his symptoms were not 
resolved.

The appellant was afforded a VA examination in October 1999 
to address his concerns of numbness and tingling.  The 
appellant reported the onset of the numbness and tingling in 
the sole of the left foot during "summer camp" in June 1999 
after completing field training.  The appellant also reported 
some numbness of the left lower extremity between the knee 
and ankle.  Symptoms involving the right lower extremity 
began approximately one month before this examination.  

Upon physical examination, straight leg raises were negative 
bilaterally and a foot examination revealed normal dorsal 
pedal and posterior tibial pulses.  A positive Tinel sign 
with percussion over the posterior tibial nerves on the left 
and right sides at the tarsal tunnel was noted.  Upon 
neurological examination, strength and muscle tone of all 
major muscle groups in both lower extremities were within 
normal limits.  No evidence of atrophy or fasciculations was 
noted, and pain, touch proprioception, and vibratory 
sensation was intact in both lower extremities.  The 
impression was mild bilateral tarsal tunnel syndrome, a 
positive Tinel sign with percussion over the left and right 
posterior tibial nerves at the tarsal tunnel.  No fixed motor 
or sensory deficit, and no functional disability was noted at 
that time.

A private treatment note dated March 2004 revealed that the 
appellant was evaluated after he experienced pain and 
stiffness in his knees, elbows, shoulders, ankles, and hands.  
The appellant indicated that the onset of this pain was 
December 2003.  Upon physical examination, the examiner noted 
bilateral crepitus of the knees with "wasting of his 
quads."  The initial impression was osteoarthritis of the 
knees and the examiner referred the appellant for additional 
diagnostic testing.  A whole body bone scan administered in 
March 2004 was interpreted to show osteoarthritis of the 
bilateral first metacarpal phalangeal joints, proximal 
interphalangeal joints, and bilateral knees.  No references 
to the appellant's military service were included in these 
treatment notes. 

The appellant sought additional private treatment in April 
2004 after reporting worsening pain due to arthritis.  The 
appellant's past medical history was significant in that he 
had some tingling in his feet which was treated with 
Gabapentin and Neurontin.  The examiner concluded that the 
appellant had early rheumatoid arthritis.

Accordingly, the reopened issue of service connection for 
bilateral tarsal tunnel syndrome is REMANDED for the 
following action:

1.  The RO should contact the appellant 
and ask him to identify all sources of VA 
and non-VA treatment for his bilateral 
tarsal tunnel syndrome from April 22, 2004 
to the present.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the appellant 
during the course of the remand, provided 
that the appellant completes the required 
authorization forms.

2.  Make arrangements for the appellant to 
undergo an appropriate VA examination of 
his bilateral tarsal tunnel syndrome.  The 
claims folder and a copy of this remand 
should be made available to the examiner, 
and the examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner should render a diagnosis for 
the appellant's symptoms of the legs, 
claimed as bilateral leg disorder and 
diagnosed as bilateral tarsal tunnel 
syndrome.  The examiner is asked to 
express an opinion as to whether any 
diagnosed bilateral leg disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's participation in field training 
during the period of active duty for 
training service in June 16, 1999 to June 
17, 1999 or any other incident during 
active duty for training from the period 
June 12, 1999 to June 26, 1999.  If the 
examiner determines that the veteran's 
current bilateral leg disability is not 
related to service, the examiner is asked 
to comment on the June 1999 in-service 
treatment records and October 1999 VA 
examination report, as well as provide a 
rationale for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the veteran's reopened claim for service 
connection for bilateral tarsal tunnel 
syndrome.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The appellant is advised 
that failure to report for any scheduled VA examination may 
result in denial of the claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


